DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 04 February 2022 containing remarks and amendments to the claims.
Claims 1-23 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stabel (US 5,731,483) in view of Buchanan (US 2007/0090020) and Spicer (US 2009/0050530).
Regarding claims 1-2, 6-10, 13-19, Stabel teaches passing plastic waste to a pyrolysis reactor to melt the plastic, and feeding the produced recycle waste pyrolysis oil to a steam cracker to produce olefins (column 2, lines 34-50 and column 1, lines 1-25).  
Stabel does not explicitly disclose the location of the steam and the plastic derived oil feed injections.
However, Buchanan that it is typical in steam cracking furnaces to introduce feed into the crossover section [0005].  
Spicer also teaches a steam cracking furnace with multiple injection points for hydrocarbons; steam; fluids including liquid hydrocarbon, water, or steam; and additional diluents (see figure, [0003-0004], [0059-0070]).  Spicer teaches that vaporized feedstock is mixed with steam and introduced into the radiant section [0003].  Spicer diluents include steam or hydrocarbons [0061] which would include the Stabel steam or plastic derived hydrocarbon feed.
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected appropriate injection points in the steam cracking furnace for each of the components in view of Spicer and Buchanan teachings.  It is not seen where such a modification would result in any new or unexpected results. 
Regarding claims 3 and 20-21, Examiner notes that it would have been obvious to the person having ordinary skill in the art to have selected an appropriate amount of pyrolysis oil with respect to the naphtha, for the benefit of obtaining the desired coke inhibition.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claims 5 and 22, Stabel teaches residence times of about 0.02 to about 2 seconds (column 1, lines 29-35), which overlaps with the claimed range. 
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stabel (US 5,731,483) in view of Buchanan (US 2007/0090020) and Spicer (US 2009/0050530) as applied to claim 1 above, and further in view of Hover (US 5,639,937).
Regarding claim 4, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose the steam to hydrocarbon ratio.
However, Hover teaches a similar process for steam cracking of plastic derived pyrolysis oils.  Hover teaches steam to hydrocarbon ratios of 0.1-2 (column 3, lines 60-62), which overlaps with the claimed ratio.  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Hover conditions in order to obtain the desired steam cracked products.  
Regarding claim 23, the previous combination teaches the vapour/hydrocarbon ratio, as discussed with respect to claim 4 above.  Further, Spicer teaches vapor liquid mixture introduced at temperatures of between 315-510°C, and will be adjusted based on boiling curve  of the feedstocks.  
Further, Buchanan teaches similar steam cracking using temperatures of 788-843°C [0005].
In view of Spicer teachings of selecting temperatures based on boiling curve of feedstock, and Buchanan steam cracking conditions, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the feed and reaction temperatures, based on feedstock properties and desired products, in order to obtain the desired reaction products.  See MPEP 2144.05, II: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stabel (US 5,731,483) in view of Buchanan (US 2007/0090020) and Spicer (US 2009/0050530) as applied to claim 1 above, and further in view of Reed (US 5,656,150).
Regarding claims 11-12, the previous combination teaches the limitations of claim 1 as discussed above.
Further, Reed teaches that in addition to naphtha, other conventional steam cracking feeds include ethane, propane, butane, and mixtures thereof (column 2, lines 10-26).
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected a feed including the ethane, propane, or butane components alone or in mixture with the naphtha and pyrolysis oil (column 2, lines 10-26).  Examiner further notes that it would have been obvious to the person having ordinary skill in the art to select the amount of each feedstock based of coking tendency, availability, and economic considerations.  It is not seen where such a selection would result in any new or unexpected results.
Response to Arguments
Applicant's arguments filed 04 February 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Stabel teaches full replacement of naphtha, not partial.
Buchanan is directed to hydroprocessing and thus does not disclose pyoil feed or the location.  Spicer does not disclose pyoil feeds.
New claim 23 requires a temperature of at least 520°C.
Regarding Applicant’s first argument, Stabel teaches plastic derived pyrolysis oils, suitable as steam cracker feeds (column 1, lines 1-25).  In this regard, Examiner considers Stabel feeds to be equivalent to the conventional steam cracking feeds/and diluents.  Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Stabel pyrolysis oils as the diluents disclosed by Spicer, since they are known for the same purpose of feeding to steam cracking to produce olefin products.
Regarding Applicant’s second argument, the rejections are based on a combination of references, and rely on Stabel to disclose plastic derived pyrolysis oil feeds.
Regarding Applicant’s third arguments, the rejections have been updated as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related US Applications: 17083590, 17083586, 17083592, 17090976 – cover similar process including pyrolysis oil cracking
US Application 16881032 – is related and could result in potential double patenting rejections depending on how the claims are amended
US 4,176,045 – Leftin – previously cited for teaching steam cracking pyrolysis oil
US 5,364,995 – Kirkwood teaches polymer cracking and steam racking
US 2016/0264885 – Narayanaswamy teaches integrated process for upgrading waste plastics
US 2013/0296619 – teaches steam cracking of py oil from biomass feeds alone or in combination with other hydrocarbon feedstocks.
US 2008/0207974 – teaches steam cracking hydrocarbons with water and dilution steam
US 2018/0170832 – teaches steam cracking with convection, radiant, and crossover sections
US 2009/0054716 – teaches steam cracking with multiple injection points
US 2017/0081594 – teaches steam cracking furnace with multiple injection points
US 5,713,483 – teaches feeding waste plastic derived pyrolysis products to steam cracking
US 5,523,502 – teaches flexible light olefins production in a steam cracker
US 2016/0362609 – Ward teaches feeding plastic derived products to steam cracking to replace a portion of the naphtha feed [0010]
US 5,656,150 – Reed previously cited for antifoulant introduction to a steam cracker at the crossover
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771